Citation Nr: 1229821	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  06-36 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an effective date prior to August 12, 2003, for the grant of service connection for intermittent radiculopathy, left lower extremity, associated with degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1976 to October 1979, from May 20, 1981 to August 1989, and from December 1989 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for intermittent radiculopathy, left lower extremity, and assigned a 10 percent rating effective from August 12, 2003.

The Board remanded the issue in November 2009 for additional development.  The requested development having been completed the matter again is before the Board.    


FINDINGS OF FACT

1.  The Veteran did not timely appeal a May 2000 rating decision that assigned a 10 percent rating under Diagnostic Code (DC) 5295, effective from October 1, 1998, for lumbar strain that (in essence) failed to grant a separate rating for lower extremity radiculopathy.

2.  The Veteran's next claim for an increased rating for his low back disability was received by VA on August 12, 2003.  

3.  Affording the Veteran the benefit of the doubt, it is factually ascertainable that an increase in the Veteran's left lower extremity radiculopathy occurred during the year preceding the claim, specifically, from June 24, 2003.


CONCLUSION OF LAW

The criteria for an effective date of June 24, 2003, but not earlier, for the award of entitlement to service connection for intermittent radiculopathy, left lower extremity, are met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial rating decision that granted entitlement to service connection for intermittent radiculopathy, left lower extremity, and assigned an effective date thereto.  Since the claim as to an earlier effective date is considered a "downstream" issue, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (If, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).

Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Nevertheless, VCAA letters dated in June 2005 and March 2006 fully satisfied the above listed notice requirements.  Furthermore, it is clear from the statements of the Veteran and his representative that they understood how to substantiate the claim on appeal.  Thus, any error in the content or timing of notice is nonprejudicial.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file.  The Veteran has not reported post-service medical treatment with VA.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Furthermore, the Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  The Veteran has been provided multiple VA examinations to determine the current severity of his low back disability, to include his left lower extremity radiculopathy during the period under consideration.

Based on the foregoing, VA has sufficiently satisfied its duties to inform and assist the Veteran in the development of his claims, and he is not prejudiced by the Board considering the merits of the claim in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Earlier Effective Date

The Veteran contends that the effective date for the award of entitlement to service connection for intermittent radiculopathy, left lower extremity, should be earlier than the date currently established.  Specifically, the Veteran claims that the separate rating for left lower extremity radiculopathy should be effective from October 1, 1998, the day following his separation from service.  

Initially, the Board notes that while the claim has been styled as a claim for an earlier effective date for the grant of entitlement to service connection, the award of service connection was granted for a separate manifestation of the Veteran's previously service-connected low back disability following the Veteran's claim for an increased rating for that low back disability.

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date for the assignment of an increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  The applicable statute specifically provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of the claim.  In a case where the increase became ascertainable after the filing of the claim, then the effective date would be the date of increase.  See generally Harper v. Brown, 19 Vet. App. 125 (1997).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2011).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for completion.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155 (2011).

A report of examination or hospitalization that meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability which may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157 (2011).

38 C.F.R. § 3.157 (b)(2), specifically indicates that the date on which evidence is received from a private physician or layman is the date which will be used for effective date purposes.

In a May 2000 rating decision, the RO granted an increased 10 percent rating under DC 5295 for the Veteran's service-connected lumbar strain, effective from October 1, 1998.  The Veteran was noted of this decision in a May 2000 letter and he did not file an appeal.  While the Veteran did appeal the rating decision with respect to the issue of entitlement to service connection for hearing loss, his notice of disagreement failed to reference his back disability and he did not otherwise express disagreement with the assigned rating for the low back disability within the appellate time period.

In that regard and as discussed in its November 2009 remand, the Board found that in a May 2006 statement the Veteran essentially raised the claim of clear and unmistakable error (CUE) in the July 1999 and May 2000 rating decisions and that the earlier effective date claim was inextricably intertwined with the CUE claim.  The remand directed the RO to adjudicate the CUE claim and to notify the Veteran that if he wished to appeal the CUE claim that he must timely file an appeal to that decision.  The RO denied the Veteran's CUE claim in a February 2010 rating decision and provided him with information on how to substantiate an appeal to the rating decision.  The claims file includes no response from the Veteran within the applicable time frame expressing disagreement with the rating decision or otherwise expressing a desire to appeal.  As such, the February 2010 rating decision is final.  See 38 C.F.R. § 20.1103 (2011).

The Board acknowledges that in an August 2011 statement, the Veteran's representative argued that the issue of CUE remained on appeal.  The Board disagrees, as claims of CUE may not be reopened.  If there was a final adjudication of a CUE motion, one which was unappealed or appealed and upheld, it is res judicata.  Flash v. Brown, 8 Vet. App. 332, 340 (1995); see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc); Simmons v. Principi, 17 Vet. App. 104 (2003) (applying similar standards of statutory review of CUE claims in prior final RO decisions as those in prior Board decisions).

An unappealed Board denial of CUE is res judicata as to that claim of CUE and despite dictum in Talbert v. Brown, 7 Vet. App. 352 (1995) seeming to state a CUE motion could be reopened (if old relevant VA evidence [which constructively would have been on file] were found), claims to reopen and challenges based on are different and mutually exclusive.  "To speak of reopening a CUE claim with new and material evidence would thus seem to be a contradiction in terms because reopening cannot establish an effective date earlier than the date of the claim to reopen, and could never establish the effective date that a successful CUE claim would provide."  Flash, 8 Vet. App. at 340.

The Veteran filed a claim for an increased rating for his low back disability that was received by VA on August 12, 2003.  Based on that claim, in a May 2004 rating decision the Veteran was awarded a separate 10 percent rating under DCs 8599-8520 for intermittent radiculopathy, left lower extremity, and awarded an effective date of August 12, 2003, or the date of the claim for increase.  Thus, the relevant question for the Board is to determine whether it is factually ascertainable that an increase in the Veteran's left lower extremity radiculopathy occurred during the year preceding the claim.  38 C.F.R. § 3.400(o)(2).  For the reasons discussed below and affording the Veteran the benefit of the doubt, the Board concludes that it is factually ascertainable that an increase in the Veteran's left lower extremity radiculopathy occurred on June 24, 2003.

Initially, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Here, the Veteran's service-connected intermittent radiculopathy, left lower extremity, is rated as analogous to mild paralysis of the sciatic nerve under DC 8520.  38 C.F.R. § 4.20 (2011).

Disability ratings for diseases of the peripheral nerves under DC 8520 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2011).  An 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2011).  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

During service, a November 1994 private treatment record noted a 3 day history of low back pain.  He denied specific injury and paresthesias in his legs.  He denied radiation of pain or bowel or bladder problems.  On examination, there was no tenderness to palpation or spasm noted.  There were no neurosensory deficits, equal strength bilaterally, and negative straight leg raise testing.  He denied bladder or bowel incontinence.  In December 1994, the Veteran denied a history of recurrent back pain.  Several days later, a private December 1994 treatment record noted a 4 day history of acute lumbosacral pain.  At that time, the Veteran denied paresthesias to the buttocks, legs, or feet.  He also denied bowel or bladder changes.  In November 1994, the Veteran again reported a painful back.  He again denied paresthesias to the legs, radiating pain, or injury to the back.  On examination, there were no neurosensory deficits, equal strength bilaterally, and a negative straight leg raise.  In July 1995, the Veteran reported feeling a twinge in his back one week previously when closing a very heavy door and that later his back had gone out when picking up a suitcase, experiencing stabbing pain in the left lumbar region.  As a result, he was unable to drive and took a long time to dress himself.  On examination, straight leg raises were negative.  There was paraspinal muscle tenderness and spasm at L4-L5.  The Veteran had normal strength and reflexes in the bilateral lower extremities.  The assessment was low back pain and muscle spasm.  In August 1995, the Veteran reported back problems for the previous month.  He denied radiation or bladder or bowel incontinence.  A subsequent August 1995 x-rays showed mild disc height reduction at L4-L5 and congenital scoliosis of the lumbar spine.  A November 1996 treatment record diagnosed left retrocalcaneal bursitis.  

A March 1998 private treatment record included complaints of back pain following an incident when bending over the Veteran felt a popping sensation and difficulty standing erect.  The symptomatology was similar to that experienced 3 years previously.  On examination, there was tenderness about the lower lumbar spine and minimal tenderness about the paraspinous musculature.  Straight leg raises both sitting and lying down were positive.  The Veteran had difficulty sitting on the exam table.  Reflexes were symmetric bilaterally, but there was limited forward flexion.  X-rays showed no evidence of an acute injury or subluxation.  In April 1998, the Veteran reported left sided low back pain that was similar to an episode 2 years previously.  X-rays at that time had showed mild L4-L5 disc space narrowing.  The Veteran noted some radiation to the buttocks and one incident of left foot sole numbness.  There was no leg weakness or bowel or bladder incontinence.  On examination, neurological functioning was grossly intact.  The assessment was sacroiliac and lumbar spine dysfunction.  A subsequent April 1998 treatment record similarly noted ongoing radiating low back pain into the right buttock and numbness on the bottom of the left foot, but without numbness, weakness, or tingling of either leg or bowel or bladder problems.  In June 1998, the Veteran reported recurrent lower back problems.  A June 1998 record noted improving low back pain over the past several weeks.  At that time, the Veteran reported popping in the spine but denied numbness, tingling, and weakness.  

After service, the Veteran was afforded a VA examination in May 1999.  The Veteran reported 3 episodes where his back "went out" and that were characterized by sharp pain and triggered by working out, twisting, and bending.  He had occasional radiating pain to the left hip and one episode to the right leg.  X-rays showed unremarkable disc spaces and a very mild scoliosis with convexity to the right side with no evidence of fracture or dislocation.  On examination, straight leg raises were negative, as were heel-toe stands.  The examiner diagnosed, in relevant part, lumbar strain with mild scoliosis on x-ray that was most likely congenital in nature.  

In September 1999, the Veteran reported off and on problems with his back for the previous 5 years.  After about a year and a half without problems, he began experiencing back pain the previous day.  There was no numbness or tingling.  He had pain with walking, sitting, getting in and out of the car, and getting up and down from a chair.  On examination, there was tenderness in the left sacroiliac joint and low lumbosacral area.  Straight leg raises were negative.  The assessment was lumbosacral pain and strain along with left sacral ileitis.

A June 24, 2003 private treatment record noted complaints of back pain with onset one week previously.  The Veteran claimed to have been forced to miss about 20 days of work per year due to back problems, specifically 3 to 4 days or longer every quarter due to flare-ups of pain.  Otherwise, he experienced constant lower levels of back pain.  On examination, there was tenderness to palpation around L5-S1, the left paralumbar muscles, and the left upper buttock.  Lower extremity strength was 5 out of 5, reflexes were difficult to obtain but seemed fairly symmetrical, and there was no loss of bowel or bladder problems.  The Veteran did report some urinary frequency when experiencing back pain and straight leg raises were positive at about 30 degrees on the left and 60 degrees on the right.  The assessment was multiple recurrences of low back pain.

An MRI from July 2003 showed severe spinal canal stenosis related to a mild to moderate diffuse disc bulge with a moderate sized focal disc protrusion centrally at L4-L5 with accompanying moderate degenerative facet arthropathy.  At L5-S1 there was a mild to moderate degenerative loss of disc height and mild diffuse disc bulge without stenosis.

An August 2003 private treatment record noted the Veteran's report of flare-ups of back problems every 13 months, with the last episode in June.  On examination, there was no evidence of atrophy of the extremities and good strength in the lower extremities.  Reflexes and sensation were intact.  (The Board notes that the record indicates that reflexes were "all asymmetrical" and the Board concludes this was a typographical error and that the treatment provider intended to indicate that reflexes were "all symmetrical," which would be consistent with both prior and subsequent lower extremity reflex testing and consistent with the tenor and conclusions of the August 2003 record.)  The treatment provider noted the May 2003 MRI findings, but concluded that the Veteran "does not display evidence clinically of spinal stenosis or a radiculopathy, so I would be hesitant to recommend that he undergo any type of surgical treatment."

During a September 2003 VA examination, the Veteran stated that he experienced a flare-up of back pain every 13 months with the most recent flare-up in June 2003, but that the pain rarely radiated down his legs.  He denied numbness or weakness and on examination there was no muscle atrophy, he had good strength in the lower extremities, could stand on his heels and toes, and could perform limited knee bends without difficulty.  Reflexes and sensation appeared intact.

As discussed above, as service connection for intermittent radiculopathy, left lower extremity, was granted pursuant to a request for an increased rating for the Veteran's low back disability the assigned rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if an application is received within one year from such date.  In the year preceding the Veteran's claim for an increased rating, the only medical evidence available is the June 24, 2003 private treatment record and the July 2003 MRI report.  As outlined above, straight leg raise testing was negative in the prior testings of record after the Veteran's separation from service as noted in the May 1999 VA examination report and September 1999 private treatment record.  By contrast, on June 24, 2003 straight leg testing was positive on the left at 30 degrees.  Thus, from June 24, 2003 the Board concludes that it is factually ascertainable that an increase in disability occurred.  While the Board recognizes that subsequent records, for example the August 2003 private treatment record, suggest that the Veteran does not have radiculopathy of the left lower extremity, affording the Veteran the benefit of the doubt the Board concludes that the June 24, 2003 record does show evidence of left lower extremity radiculopathy consistent with his service-connected condition.  While the Board is sympathetic to the Veteran's contentions that the proper effective date of the award is October 1, 1998, or the day following his separation from service, as discussed above the Veteran's CUE claim was separately adjudicated and not timely appealed and as the current claim stems from a claim for increased rating, June 24, 2003 is the earliest effective date permissible by law and regulation.

As such, entitlement to an effective date of June 24, 2003, but not earlier, for the award of service connection for intermittent radiculopathy, left lower extremity, is granted.


ORDER

Entitlement to an effective date of June 24, 2003, but not earlier, for the award of service connection for intermittent radiculopathy, left lower extremity, is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


